Case 1:19-cr-00165-LEK Document 20 Filed 09/02/20 Page 1 of 2                   PageID #: 146

                                  MINUTE ORDER



 CASE NUMBER:              CRIMINAL NO. 19-00165 LEK
 CASE NAME:                USA vs. Barbara Williams


       JUDGE:       Leslie E. Kobayashi            DATE:              09/02/2020


COURT ACTION: EO: GRANTING DEFENDANT MOTION (DKT. [18]) TO
APPEAR AT SENTENCING BY REMOTE VIDEO CONFERENCE.

On September 1, 2020, Defendant filed her motion for leave to appear at sentencing by
remote video or audio proceedings or in the alternative to continue sentencing
(“Motion”)(dkt. no. [18]). She seeks to appear at sentencing by remote video conference
for her sentencing hearing on September 24, 2020. Plaintiff United States of America does
not oppose the Motion.

The Court FINDS that, under Section 15002(b) of the Coronavirus Aid, Relief, and
Economic Security Act (“CARES Act”) that felony sentencing under Rule 32 of the Federal
Rules of Criminal Procedure cannot be conducted in person without seriously jeopardizing
public health and safety, and further FINDS that the following specific reasons exist that
the sentencing in Defendant’s case cannot be further delayed without serious harm to the
interests of justice, and thus the sentencing must be conducted by video teleconference: (1)
on August 213, 2020, the Chief Judge of the District of Hawai’i made the appropriate
findings as required under the CARES Act that change of plea and sentencing hearings
cannot be conducted in person without seriously jeopardizing public health and safety; (2)
on August 13, 2020, the Chief Judge of the District of Hawai’i issued Temporary General
Order limiting in-court hearings and delaying jury trials until October 13, 2020 because of
the COVID-19 pandemic; (3) on August 18, 2020, Mayor Kurt Caldwell for the City and
County of Honolulu issued his emergency Order 2020-24 and ordered resident to stay at
home until September 11, 2020 because of the COVID-19 pandemic.

The Court CONCLUDES that the sentencing in this case cannot be further delayed without
serious harm to the interest of justice. If the Court were to delay this hearing until it can be
held in-person, it would add to the backlog of criminal and civil cases facing this Court,
when normal operations resume. With regard to this specific case, the sentencing cannot be
further delayed without serious harm to the interests of justice because, while Defendant is
released pending sentencing, she was initially arraigned on charges on April 23, 2018,
[Court Minutes, filed 4/23/18 (dkt. no. 229),] in United States v. Williams, et al., Criminal
No. 17-00101 LEK, and she has been pending resolution of this matter for that length of
Case 1:19-cr-00165-LEK Document 20 Filed 09/02/20 Page 2 of 2   PageID #: 147

time.

For the foregoing reasons, the Motion is hereby GRANTED.

        IT IS SO ORDERED.


Submitted by: Agalelei Elkington, Courtroom Manager
